Per curiam.
Only the amount of the compensation granted is contested. There is no controversy as to how the accident happened which gave rise to the action brought. The negligence allegedly incurred by defendant is accepted. While Rosa Maria Claudio Batista and Santiago Pérez González were traveling in a public service automobile driven by José Antonio Figueroa Olivo, a truck, belonging to Goodyear Western Hemisphere Corporation, driven by Manuel Vazqueztell collided against the former vehicle on the rear side, causing injuries to the passengers and the driver. They filed this action together with their respective spouses and children in order to recover for the damages suffered. Judgment was rendered in their favor.
To compensate plaintiffs for the damages suffered by each one of them the trial court granted the following amounts: Dr. Santiago Pérez González $100,000.00; Dra. Alejandrina González $10,000.00; Dr. Jaime Pérez Rosario $1,000.00; Santiago Pérez González, Jr. $2,000.00; José Arturo Pérez González $2,000.00; Matilde Pérez González $2,000.00; Rosa María Claudio Batista $10,000.00; Jorge Luis Torres $1,000.00; Edyth Sánchez Claudio $2,000.00; Ramón Luis Sánchez Claudio $800.00; Arnaldo Sánchez Claudio $800.00; Aidee Sánchez Claudio $400.00; José Antonio Figueroa Olivo $5,000.00; Leonor Oliveras Vázquez $1,000.00.
After examining the evidence and in view of all the concurring circumstances, the injuries received, and the resulting disabilities, we believe that it is more reasonable to reduce the amount of the compensations granted as stated below, reducing also attorney’s fees to $5,000.00:
*111Dr. Santiago Pérez González $40,000.00
Dra. Alejandrina González 1,000.00
Dr. Jaime Pérez Rosario 100.00
Santiago Pérez González, Jr. 200.00
José Arturo Pérez González 200.00
Matilde Pérez González 200.00
Rosa María Claudio Batista 7,500.00
Jorge Luis Torres 500.00
Edyth Sánchez Claudio 100.00
Ramón Luis Sánchez Claudio 100.00
Arnaldo Sánchez Claudio 100.00
Aidee Sánchez Claudio 100.00
José Antonio Figueroa Olivo 3,000.00
Leonor Oliveras Vázquez 300.00
The judgment rendered by the Superior Court, Arecibo Part, on November 18,1960, as thus modified, will be affirmed.